DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 1-25 are unclear because Applicant’s use/misuse of the articles “a”, “an”, and “the” within the claims makes the relationships between multiple recitations of nouns within said claims unclear.  For example, claim 1 recites “a gateway node” multiple times, but never recites “the gateway node”, so it is unclear whether these recitations are all referring to the SAME “gateway node” or whether EACH recitation is referring to a DIFFERENT “gateway node”.  Similarly, claim 12 first recites “endpoint nodes” multiple times, then later recites “an endpoint node” multiple times; claim 16 first 
This is not an exhaustive list of such errors; all such errors must be corrected in order to overcome the rejections under 35 U.S.C. § 112.
Dependent claims 2-11, 13-15, 17-20, 22-25 are rejected for being dependent on the rejected independent claims and failing to correct the deficiencies of said independent claims.

Claim 12 is unclear because it recites a method that comprises a list of conditions: “when a request is received to store a file”, “when a request is received to delete a file”, and “when a request is received to redirect an access”, but it is unclear whether said list is a conjunctive or a disjunctive list because said list is missing a term (either “and” or “or”) to join said conditions.
Examiner is treating said list of conditions as a DISJUNCTIVE list for the purposes of examination against the prior art.

Claim 21 recites “instructions of: a plurality of gateway nodes that form a mesh of gateway nodes that receive from clients requests to access an endpoint node and redirect the requests to endpoint nodes, each retrieval request is received by a gateway node whose address is resolved to by a gateway name server; and one or more gateway name servers receive from clients resolution requests to resolve to a gateway node and resolve the resolution requests to a gateway node address of a gateway node, the gateway name server maintains a list of gateway nodes and selects a gateway node from the list”; it is unclear whether the “requests to access an endpoint node” is a “retrieval request” or not, and the instructions for the “one or more gateway name servers” is grammatically incorrect to the degree that Examiner cannot properly interpret the limitation. 


Claim 23 is unclear because the limitation “sends the second resource identifier to the client and instructions of a gateway name server that resolves the second resource identifier a third resource identifier with a gateway node as the host” is grammatically incorrect to the degree that Examiner cannot properly interpret the limitation.

Claim 25 is unclear because the term “compute resources” appears to be a typographical error, but Applicant’s Specification uses both the term “computer resources” and the term “computing resources”, so it is unclear which is intended by Applicant.

Examiner notes that claims 21-25 cannot be examined against the prior art due to the severe deficiencies under 35 U.S.C. § 112.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fein et al. (US 2011/0138075, hereinafter Fein).

Regarding claim 12, Fein teaches a method (date forwarding process 200 – Fein ¶0029) performed by one or more computing systems of one or more gateway nodes that provide access to endpoint nodes (the point of entry to a node – Fein ¶0033) that provide access to files stored by endpoint nodes, the method comprising: 






when a request is received to redirect an access to an endpoint node (data forwarding process 200 includes receiving (202) a request to store or retrieve data – Fein ¶0029), 
selecting an endpoint node (if the received request is a request to retrieve data… process 200 sends (216) the message to return the data to the user directly to the node or node state where the central server believes the data will likely appear – Fein ¶0035); and 
redirecting the access to the selected endpoint node (once the correct node receives the message to forward the data in node memory to the requester, process 200 forwards (218) in node memory the data to the requestor and forwards (220) a confirmation message that the data has been sent to the user.  This routing message may be sent directly to the central server .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Toebes et al. (US 2006/0129665, hereinafter Toebes).

Regarding claim 13, Fein does not teach further comprising when the selecting of an endpoint node is based on a round-robin selection of endpoint nodes.  Fein teaches that selecting of an endpoint node is done by a central server (Fein ¶0035) but does not teach a specific algorithm for said central server.
Toebes, however, in the same field of endeavor, teaches load-balancing that uses round-robin, weighted round-robin, and other algorithms to control access by client devices to distributed servers (Toebes ¶0047).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the central server taught by Fein to comprise the load-balancing as taught by Toebes in order to provide optimized service for the client device relative to network policies (Toebes ¶0056).

Regarding claim 14, Fein and Toebes teach wherein the round-robin selection is from endpoint nodes that are highly ranked based on their accessibility (the resolution resource 54 selects available resolutions in a prescribed sequence (e.g.,… weighted round-robin… as illustrated in FIG.2) – Toebes ¶0047; the resolution resource 54 applies available selection criteria 60 to available client device attributes 56 and/or network attributes 58 in order to identify a selected resolution which is the “most appropriate” for the client device – Toebes ¶0041; for example… the distance attribute 58a identifies distance between a destination server and a client device… to identify a minimal distance – Toebes ¶0044; Applicant’s Specification [0018] teaches that the accessibility matrix may be based on proximity, resource usage, or other metrics).

Allowable Subject Matter
Claims 1-11, 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 21-25, while Examiner cannot make a proper rejection under the prior art due to the severe deficiencies of the claims under 35 U.S.C. § 112, Examiner notes that the scope of claims 21-25 appear to be similar to the scope of rejected claims 12-14, and would likely be rejected in view of the same cited prior art references.


	When taken into context, the claim limitations as a whole was/were not disclosed in any prior art.  Examiner conducted a thorough search of the prior art, but could not find any references that taught the limitations as claimed.

Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441